Exhibit 10.1

June 20, 2018

Wright Medical Group, Inc.

1023 Cherry Road

Memphis

Tennessee 38117

Attn: James Lightman

Wright Medical Group N.V.

Prins Bernhardplein 200

1097 JB Amsterdam,

The Netherlands

Attn: James Lightman

 

Re: Exchange and/or Subscription for Wright Medical Group, Inc. 1.625% Cash
Exchangeable Senior Notes due 2023

Ladies and Gentlemen:

Wright Medical Group, Inc., a Delaware corporation (the “Company”), is offering
its 1.625% Cash Exchangeable Senior Notes due 2023 (the “New Notes”), which are
to be fully and unconditionally guaranteed (the “Guarantee”) by Wright Medical
Group N.V. a Dutch public company with limited liability (naamloze vennootschap)
(the “Guarantor”).

The undersigned (the “Investor”), for itself and on behalf of the beneficial
owners (if any) listed on Exhibit A and/or Exhibit D hereto (each, an “Account”)
for whom the Investor has been duly authorized to enter into the New Notes
Offering, may:

 

  (1) subscribe to the New Notes by means of an exchange (the “Exchange”) of
certain 2.00% Cash Convertible Senior Notes due 2020 (CUSIP 98235T AE7 and ISIN:
US98235TAE73) of the Company, fully and unconditionally guaranteed by the
Guarantor (the “Old Notes”) for an amount of New Notes (each participating
Account, including the Investor if it is a beneficial owner listed on Exhibit A,
an “Exchanging Holder”); and/or

 

  (2) subscribe for and purchase from the Company (the “Subscription” and, the
Exchange and/or the Subscription, as applicable, the “New Notes Offering”) New
Notes for cash,

in each case, pursuant and subject to the terms and conditions set forth in this
agreement (the “Exchange/Subscription Agreement”).

The Investor and each Account understands that the New Note Offering is being
made without registration under the Securities Act of 1933, as amended (the
“Securities Act”), or any securities laws of any state of the United States or
of any other jurisdiction, and that the New Note Offering is only being made to
investors who are both “accredited investors” (as defined in Rule 501 of
Regulation D under the Securities Act) and “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act) in reliance upon a private
placement exemption from registration under the Securities Act. The New Note
Offering is described in, and is being made pursuant to, the Preliminary Private
Placement Circular, dated June 15, 2018, as supplemented by the Preliminary
Exchange Supplement, dated June 15, 2018 (collectively, the “Preliminary Private
Placement Circular”), the Pricing Term Sheet, to be dated on or about June 20,
2018 (the “Pricing Term Sheet”) and the Final Private Placement Circular, to be
dated on or about June 20, 2018, as supplemented by the Final Exchange
Supplement to be dated on or about June 20, 2018 (collectively, the “Final
Private Placement Circular” and, together with the Preliminary Private Placement
Circular and the Pricing Term Sheet, the “Private Placement Documents”).

 

1



--------------------------------------------------------------------------------

  1. The Exchange. If the Investor and any Exchanging Holders are participating
in the Exchange, subject to the terms and conditions of this
Exchange/Subscription Agreement, (a) the Investor, on behalf of itself and each
participating Exchanging Holder, hereby agrees to subscribe for and purchase
from the Company the Exchanged New Notes (as defined below) and (b) the Investor
shall exchange, and shall cause the other Exchanging Holders to exchange, the
aggregate principal amount (the “Exchanged Principal Amount”) of Old Notes set
forth in column 2 of Exhibit A hereto (such principal amount of Old Notes, the
“Exchanged Old Notes”) for New Notes having an aggregate principal amount, for
each Exchanging Holder, equal to the product of (x) the Exchange Ratio, as set
forth in Exhibit A and (y) the Exchanged Old Notes for such Exchanging Holder,
rounded to the nearest integral multiple of $1,000 in principal amount, if
applicable, as set forth in column 4 of Exhibit A hereto (such aggregate
principal amount of New Notes, as so rounded, if applicable, the “Exchanged New
Notes”), and the Company agrees to issue such Exchanged New Notes to the
Exchanging Holders in exchange for such Exchanged Old Notes. For the avoidance
of doubt, the Company will not make any separate cash payment in respect of
rounded amounts or interest, if any, accrued and unpaid to the Closing Date (as
defined below) for the Exchanged Old Notes. Instead, such amounts will be deemed
to be paid by the exchange of the Exchanged Old Notes for the Exchanged New
Notes.

 

  2. The Subscription. If the Investor is participating in the Subscription for
itself and on behalf of any participating Accounts, subject to the terms and
conditions of this Exchange/Subscription Agreement, the Investor (for itself and
on behalf of such Accounts) hereby agrees to purchase from the Company, and the
Company hereby agrees to issue and sell to the Investor, additional New Notes
(the “Purchased New Notes”) having an aggregate principal amount as set forth on
Exhibit D hereto (the “Purchased Principal Amount”), for an aggregate purchase
price in cash for such Purchased New Notes as set forth in Exhibit D (such
aggregate cash purchase price, the “Cash Purchase Price”).

 

  3. The Closing. The closing of the New Note Offering (the “Closing”) shall
take place at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
New York 10022-4834 at 10:00 a.m., New York City time, on June 28, 2018, or at
such other time and place as the Company may designate by notice to the Investor
(the “Closing Date”).

 

  4. The Terms of the New Note Offering; Closing Mechanics.

Subject to the terms and conditions of this Exchange/Subscription Agreement, the
Investor, on behalf of itself and each Exchanging Holder, hereby (a) sells,
assigns and transfers to the Company, all right, title and interest in the
Exchanged Old Notes indicated Exhibit A hereto, in satisfaction of the
consideration for the Exchanged New Notes, (b) waives any and all other rights
with respect to such Exchanged Old Notes, and (c) releases and discharges the
Company and the Guarantor from any and all claims the Investor may now have, or
may have in the future, arising out of, or related to, such Exchanged Old Notes.

 

  (a) The Depository Trust Company (“DTC”) will act as securities depositary for
the New Notes. At or prior to the times set forth in the Exchange/Subscription
Procedures set forth in Annex B hereto (the “Exchange/Subscription Procedures”),
the Investor shall:

 

  (i) if participating in the Subscription only, transfer the Cash Purchase
Price by wire of immediately available funds to the account of the Company
designated in the Exchange/Subscription Procedures;

 

  (ii) if participating in the Exchange only, deliver and/or cause the
Exchanging Holders to deliver the Exchanged Old Notes, by book entry transfer
through the facilities of DTC, to The Bank of New York Mellon Trust Company,
N.A., in its capacity as trustee of the Old Notes (in such capacity, the “Old
Notes Trustee”), for the account/benefit of the Company for cancellation as
instructed in the Exchange/Subscription Procedures; and

 

2



--------------------------------------------------------------------------------

  (iii) if participating in the both the Exchange and the Subscription:

 

  A. transfer the Cash Purchase Price by wire in immediately available funds to
the account of the Company designated in the Exchange/Subscription Procedures;
and

 

  B. deliver and/or cause the Exchanging Holders to deliver the Exchanged Old
Notes, by book entry transfer through the facilities of DTC, to the Old Notes
Trustee, for the account/benefit of the Company as instructed in the
Exchange/Subscription Procedures.

 

  (b) On the Closing Date, subject to satisfaction of the conditions precedent
specified in Section 7 hereof, and (1) the prior receipt, by the Company of the
Cash Purchase Price from the Investor, if the Investor is participating in the
Subscription only pursuant to clause (a)(i) above, (2) the prior receipt by the
Old Notes Trustee from the Exchanging Holders of the Exchanged Old Notes, if the
Investor and/or any Exchanging Holders are participating in the Exchange only
pursuant to clause (a)(ii) above, and (3) the prior receipt by the Old Notes
Trustee from the Exchanging Holders of the Exchanged Old Notes and the prior
receipt by the Company of the Cash Purchase Price if the Investor is
participating in both the Exchange and the Subscription pursuant to clause
(a)(iii) above:

 

  (i) the Company shall execute and deliver the Indenture, dated as of the
Closing Date (the “Indenture”), between the Company, the Guarantor and The Bank
of New York Mellon Trust Company, N.A., as Trustee (the “New Notes Trustee”);
and

 

  (ii) the Company shall execute, cause the New Notes Trustee to authenticate
and cause to be delivered to the DTC account(s) specified by the Investor in
Exhibit C hereto, the Exchanged New Notes (if the Investor is participating in
the Exchange) and/or the Purchased New Notes (if the Investor is participating
in the Subscription), as the case may be.

All questions as to the form of all documents and the validity and acceptance of
the Old Notes and the New Notes will be determined by the Company, in its sole
discretion, which determination shall be final and binding.

 

  5. Representations and Warranties of the Guarantor and the Company. Each of
the Company and the Guarantor jointly and severally represents and warrants to
the Investor that:

 

  (a) Organization. It is duly organized and is validly existing under the laws
of its jurisdiction of organization.

 

  (b) Due Authorization. This agreement has been duly authorized, executed and
delivered by each of the Company and the Guarantor.

 

  (c) Authorization of New Notes. The New Notes have been duly authorized by the
Company and, when issued, authenticated and delivered in accordance with the
Indenture and this Exchange/Subscription Agreement and paid for by the Investor
and/or exchanged for Old Notes (as the case may be) by the Exchanging Holders in
accordance with the terms hereof, the New Notes will be validly issued and will
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).

 

3



--------------------------------------------------------------------------------

  (d) Authorization of Indenture. The Indenture has been duly authorized by each
of the Company and the Guarantor and, when duly authorized, executed and
delivered by the New Notes Trustee, will constitute a legal, valid and binding
obligation of both the Company and the Guarantor, enforceable against the
Company and the Guarantor, respectively, in accordance with its terms, except
that the enforcement thereof may be subject to the Enforceability Exceptions.

 

  (e) Authorization of Guarantee. The Guarantee has been duly authorized by the
Guarantor and constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except that the enforcement thereof may be subject to the Enforceability
Exceptions.

 

  (f) Exemption from Registration. Assuming the accuracy of the representations
and warranties of the Investor and each other investor executing an
Exchange/Subscription Agreement, (1) each of the issuance of the Exchanged New
Notes in connection with the Exchange and/or the issuance of the Purchased New
Notes in connection with the Subscription, as the case may be, pursuant to this
Exchange/Subscription Agreement is exempt from the registration requirements of
the Securities Act; and (2) the Indenture is not required to be qualified under
the Trust Indenture Act of 1939, as amended.

 

  (g) New Class. The New Notes, when issued, will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
quoted in a U.S. automated inter-dealer quotation system, within the meaning of
Rule 144A(d)(3)(i) under the Securities Act.

 

  (h) Taxes. (i) Each of the Guarantor and its subsidiaries (including the
Company) has paid all federal, state, local and foreign taxes and filed all tax
returns required to be paid or filed through the date hereof or have requested
extensions thereof (except for cases in which the failure to pay or file would
not reasonably be expected to have a material adverse effect or except as
currently being contested in good faith and for which reserves required by U.S.
generally accepted accounting principles and International Financial Reporting
Standards have been created in the financial statements of the Company and the
Guarantor, as applicable); and (ii) except as otherwise disclosed in the Private
Placement Documents, there is no tax deficiency that has been, nor does the
Guarantor nor any of its subsidiaries (including the Company) have any notice or
knowledge of any tax deficiency which would reasonably be expect to be asserted
against the Guarantor or any of its subsidiaries (including the Company) or any
of their respective properties or assets, in each case, except as would not have
a material adverse effect.

 

  6. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to and covenants with the Company and the Guarantor
that:

 

  (a) The Investor is a corporation, limited partnership, limited liability
company or other entity, as the case may be, duly formed, validly existing and
in good standing under the laws of the jurisdiction of its formation.

 

  (b)

If the Investor is participating in the Exchange, the Investor has full power
and authority to (i) subscribe for and purchase from the Company the Exchanged
New Notes, (ii) exchange, sell, assign and transfer the Exchanged Old Notes
exchanged hereby and to enter into this Exchange/Subscription Agreement and
perform all obligations required to be performed by the Investor hereunder. If
the Investor is executing this

 

4



--------------------------------------------------------------------------------

  Exchange/Subscription Agreement on behalf of an Account, (i) the Investor has
all requisite authority to enter into this Exchange/Subscription Agreement on
behalf of, and, bind, each Account to the terms of this Agreement, and
(ii) Exhibit A hereto is a true, correct and complete list of (A) the name of
each Account participating in the Exchange and (B) the principal amount of each
Account’s Exchanged Old Notes.

 

  (c) Each Exchanging Holder participating in the Exchange has been the
beneficial owner of the Exchanged Old Notes continuously since at least June 15,
2018, and is the current beneficial owner of the Exchanged Old Notes. When the
Exchanged Old Notes are exchanged, the Company will acquire good, marketable and
unencumbered title thereto, free and clear of all liens, restrictions, charges,
encumbrances, adverse claims, rights or proxies.

 

  (d) If the Investor is participating in the Subscription on behalf of an
Account, (i) the Investor has all requisite authority to enter into this
Subscription Agreement on behalf of, and, bind, each Account to the terms of
this Agreement, and (ii) Exhibit D hereto is a true, correct and complete list
of the name of each Account participating in the Subscription.

 

  (e) Participation in the New Note Offering will not contravene (1) any law,
rule or regulation binding on the Investor or any investment guideline or
restriction applicable to the Investor (or, if applicable, the Accounts) and
(2) the charter or bylaw (or equivalent organizational documents) of the
Investor (or, if applicable, the Accounts).

 

  (f) The Investor and each Account is a resident of the state set forth in
Exhibit C and, unless otherwise set out in Exhibit A or Exhibit D hereto, is not
acquiring the Exchanged New Notes or the Purchased New Notes as a nominee or
agent or otherwise for any other person.

 

  (g) The Investor and each Account will comply with all applicable laws and
regulations in effect in any jurisdiction in which the Investor or such Account
purchases or acquires pursuant to the Exchange or Subscription, as the case may
be, or sells New Notes and will obtain any consent, approval or permission
required for such purchases, acquisitions or sales under the laws and
regulations of any jurisdiction to which the Investor or such Account is subject
or in which the Investor or such Account makes such purchases, acquisitions or
sales, and neither the Company nor the Guarantor shall have any responsibility
therefor.

 

  (h) The Investor and each Account has received a copy of the Private Placement
Documents. The Investor, on behalf of itself and each Account, acknowledges
that: (1) no person has been authorized to give any information or to make any
representation concerning the New Note Offering or the Guarantor or any of its
subsidiaries (including the Company), other than as contained in the Private
Placement Documents or in the information given by the Guarantor’s and the
Company’s duly authorized officers and employees in connection with the
Investor’s examination of the Guarantor and its subsidiaries (including the
Company) and the terms of the New Note Offering; and (2) the Guarantor and its
subsidiaries (including the Company) do not take any responsibility for, and
neither the Guarantor nor any of its subsidiaries (including the Company) can
provide any assurance as to the reliability of, any other information that may
have been provided to the Investor. The Investor, on behalf of itself and each
Account, hereby acknowledges that J. Wood Capital Advisors LLC (the “Placement
Agent”) does not take any responsibility for, and can provide no assurance as to
the reliability of, the information set forth in the Private Placement Documents
or any such other information.

 

5



--------------------------------------------------------------------------------

  (i) The Investor and each Account understands and accepts that acquiring the
New Notes in the New Note Offering involve risks, including those described in
the Private Placement Documents. The Investor and each Account has such
knowledge, skill and experience in business, financial and investment matters
that the Investor and each Account is capable of evaluating the merits and risks
of the New Note Offering and an investment in the New Notes. With the assistance
of its own professional advisors (to the extent the Investor and each Account
has deemed appropriate), the Investor and each Account has made its own legal,
tax, accounting and financial evaluation of the merits and risks of an
investment in the New Notes and the consequences of the New Note Offering and
this Exchange/Subscription Agreement. The Investor and each Account has
considered the suitability of the New Notes as an investment in light of its own
circumstances and financial condition, and the Investor and each Account is able
to bear the risks associated with an investment in the New Notes.

 

  (j) The Investor confirms that neither it nor any Account is relying on any
communication (written or oral) of the Guarantor, the Company or the Placement
Agent or any of their respective agents or affiliates as investment advice or as
a recommendation to participate in the New Note Offering and receive the New
Notes pursuant to the terms hereof. It is understood that information provided
in the Private Placement Documents, or by the Guarantor, the Company or the
Placement Agent or any of their respective agents or affiliates, shall not be
considered investment advice or a recommendation with respect to the New Note
Offering, and that none of the Guarantor, the Company or the Placement Agent or
any of their respective agents or affiliates is acting or has acted as an
advisor to the Investor or any Account in deciding whether to participate in the
New Note Offering.

 

  (k) The Investor confirms, for itself and for each Account, that neither the
Guarantor, the Company or the Placement Agent has (1) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the New Notes; or (2) made any representation to the Investor nor any Account
regarding the legality of an investment in the New Notes under applicable
investment guidelines, laws or regulations. In deciding to participate in the
New Note Offering, neither the Investor nor any Account not relying on the
advice or recommendations of the Guarantor, the Company or the Placement Agent,
and the Investor and each Account has made its own independent decision that the
investment in the New Notes is suitable and appropriate for the Investor or such
Account.

 

  (l) The Investor and each Account is a sophisticated participant in the
transactions contemplated hereby and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the New Notes, is experienced in investing in capital
markets and is able to bear the economic risk of an investment in the New Notes.
The Investor and each Account is familiar with the business and financial
condition and operations of the Guarantor and its subsidiaries (including the
Company) and has conducted its own investigation of the Guarantor and its
subsidiaries (including the Company) and the New Notes and has consulted with
its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby. The Investor and each Account has had access to the Guarantor’s filings
with the Securities and Exchange Commission and such other information
concerning the Guarantor and its subsidiaries (including the Company) and the
New Notes as it deems necessary to enable it to make an informed investment
decision concerning the New Note Offering. The Investor and each Account has
been offered the opportunity to ask questions of the Guarantor and the Company
and their respective representatives and has received answers thereto as the
Investor or such Account deems necessary to enable it to make an informed
investment decision concerning the New Note Offering and the New Notes.

 

6



--------------------------------------------------------------------------------

  (m) The Investor and each Account understands that no federal, state, local or
foreign agency has passed upon the merits or risks of an investment in the New
Notes or made any finding or determination concerning the fairness or
advisability of such investment.

 

  (n) The Investor and each Account is an “accredited investor” as defined in
Rule 501(a) under the Securities Act and a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act. The Investor agrees, for itself
and on behalf of each Account, to furnish any additional information reasonably
requested by the Guarantor or the Company or any of their affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the New Note Offering.

 

  (o) The Investor and each Account is not directly, or indirectly through one
or more intermediaries, controlling or controlled by, or under direct or
indirect common control with, either the Guarantor or the Company and is not,
and has not been for the immediately preceding three months, an “affiliate”
(within the meaning of Rule 144 under the Securities Act) of either the
Guarantor or the Company.

 

  (p) The Investor and each Account is acquiring the New Notes solely for the
Investor’s or such Account’s own beneficial account, or for an account with
respect to which the Investor or such Account exercises sole investment
discretion, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the New Notes. The Investor and each
Account understands that the offer and sale of the New Notes have not been
registered under the Securities Act or any state securities laws by reason of
specific exemptions under the provisions thereof that depend in part upon the
investment intent of the Investor or each Account and the accuracy of the other
representations made by the Investor, for itself and on behalf of each Account,
in this Exchange/Subscription Agreement.

 

  (q) The Investor and each Account understands that each of the Guarantor and
the Company is relying upon the representations and agreements contained in this
Exchange/Subscription Agreement (and any supplemental information) for the
purpose of determining whether the Investor’s and such Account’s participation
in the New Note Offering meets the requirements for the exemptions referenced in
clause (p) above. In addition, the Investor and each Account acknowledges and
agrees that any hedging transactions engaged in by the Investor or such Account
after the confidential information (as described in the confirmatory email
received by the Investor from the Placement Agent (the “Wall Cross Email”)) is
made public and prior to the Closing in connection with the issuance and sale of
the New Notes have been and will be conducted in compliance with the Securities
Act and the rules and regulations promulgated thereunder.

 

  (r) The Investor and each Account acknowledges that the New Notes have not
been registered under the Securities Act. As a result, the New Notes may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act as described
under the heading “Transfer restrictions” in the Private Placement Circular and
the Investor hereby agrees, for itself and on behalf of each Account, that
neither it nor any Account will sell the New Notes other than in compliance with
such transfer restrictions.

 

  (s) The Investor and each Account acknowledges that the terms of the New Note
Offering have been mutually negotiated between the Investor (for itself and on
behalf of each Account), the Guarantor and the Company. The Investor was given a
meaningful opportunity to negotiate the terms of the New Note Offering on behalf
of itself and each Account.

 

7



--------------------------------------------------------------------------------

  (t) The Investor and each Account acknowledges the Company intends to pay an
advisory fee to the financial advisor, Perella Weinberg Partners LP, in respect
of the New Note Offering, a portion of which is to be paid to the Placement
Agent.

 

  (u) The Investor will, for itself and on behalf of each Account, upon request,
execute and deliver any additional documents, information or certifications
reasonably requested by the Guarantor, the Company, the Old Notes Trustee or the
New Notes Trustee to complete the New Note Offering.

 

  (v) The Investor and each Account understands that, unless the Investor
notifies the Guarantor and the Company in writing to the contrary before the
Closing, each of the Investor’s representations and warranties contained in this
Exchange/Subscription Agreement will be deemed to have been reaffirmed and
confirmed as of the Closing, taking into account all information received by the
Investor.

 

  (w) The Exchanging Holders’ participation in the New Note Offering was not
conditioned by the Company on such Exchanging Holders’ exchange of a minimum
principal amount of Exchanged Old Notes.

 

  (x) The Investor acknowledges that it and each Account had a sufficient amount
of time to consider whether to participate in the New Note Offering and that
neither the Guarantor, the Company or the Placement Agent has placed any
pressure on the Investor or any Account to respond to the opportunity to
participate in the New Note Offering. The Investor acknowledges that neither it
nor any Account became aware of the New Note Offering through any form of
general solicitation or advertising within the meaning of Rule 502 under the
Securities Act.

 

  (y) The operations of the Investor and each Account have been conducted in
material compliance with the rules and regulations administered or conducted by
the U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”)
applicable to the Investor. The Investor has performed due diligence necessary
to reasonably determine that its and each Account’s beneficial owners are not
named on the lists of denied parties or blocked persons administered by OFAC,
resident in or organized under the laws of a country that is the subject of
comprehensive economic sanctions and embargoes administered or conducted by OFAC
(“Sanctions”), or otherwise the subject of Sanctions.

 

  (z) The Investor and each Account is a qualified investor as defined in the
Prospectus Directive.

“Prospectus Directive” means Directive 2003/71/EC of the European Union, and any
amendments thereto, including Directive 2010/73/EU, including any implementation
measure in a member state of the European Economic Area.

 

  7. Conditions to Obligations of the Investor and the Company. The obligations
of the Investor to deliver, or to cause the Exchanging Holders to deliver, the
Exchanged Old Notes (if applicable) and the Cash Purchase Price (if applicable)
and of the Company to deliver the New Notes are subject to the satisfaction at
or prior to the Closing of the condition precedent that the representations and
warranties of the Company and the Guarantor on the one hand, and of the Investor
on the other contained in Sections 5 and 6, respectively, shall be true and
correct as of the Closing in all material respects with the same effect as
though such representations and warranties had been made as of the Closing.

 

8



--------------------------------------------------------------------------------

  8. Covenant and Acknowledgment of the Guarantor. At or prior to 8:00 a.m., New
York City time, on the first business day after the date hereof, the Guarantor
shall issue a press release announcing the New Note Offering, which press
release the Guarantor acknowledges and agrees will disclose all confidential
information (as described in the Wall Cross Email) to the extent either the
Guarantor or the Company believes such confidential information constitutes
material non-public information, if any, with respect to the New Note Offering
or otherwise communicated by the Guarantor or the Company to the Investor in
connection with the New Note Offering.

 

  9. Covenant of the Investor. No later than one (1) business day after the date
hereof, the Investor agrees to deliver settlement instructions for each Account
to the Company substantially in the form of Exhibit C hereto.

 

  10. Waiver, Amendment. Neither this Exchange/Subscription Agreement nor any
provisions hereof shall be modified, changed, discharged or terminated except by
an instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

  11. Assignability. Neither this Exchange/Subscription Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by the Guarantor, the Company or the Investor without the prior
written consent of the other parties.

 

  12. Taxation. The Investor acknowledges that, if the Investor is a United
States person for U.S. federal income tax purposes, either (1) the Company must
be provided with a correct taxpayer identification number (“TIN”), generally a
person’s social security or federal employer identification number, and certain
other information on Internal Revenue Service (“IRS”) Form W-9, which is
provided as an attachment hereto, and a certification, under penalty of perjury,
that such TIN is correct, that the Investor is not subject to backup withholding
and that the Investor is a United States person, or (2) another basis for
exemption from backup withholding must be established. The Investor further
acknowledges that, if the Investor is not a United States person for U.S.
federal income tax purposes, (1) the Company must be provided the appropriate
IRS Form W-8 signed under penalties of perjury, attesting to that non-U.S.
Investor’s foreign status, and (2) the Investor may be subject to U.S. federal
withholding or U.S. federal backup withholding tax on certain payments made to
the Investor unless the Investor properly establishes an exemption from, or a
reduced rate of, withholding or backup withholding.

 

  13. Waiver of Jury Trial. EACH OF THE GUARANTOR, THE COMPANY AND THE INVESTOR
(FOR ITSELF AND, IF APPLICABLE, ON BEHALF OF EACH ACCOUNT) IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE/SUBSCRIPTION AGREEMENT.

 

  14. Governing Law. THIS EXCHANGE/SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

  15. Submission to Jurisdiction. Each of the Guarantor, the Company and the
Investor (for itself and, if applicable, on behalf of each Account) (a) agrees
that any legal suit, action or proceeding arising out of or relating to this
agreement or the transactions contemplated hereby shall be instituted
exclusively in the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York; (b) waives any objection that it may now or hereafter have
to the venue of any such suit, action or proceeding; and (c) irrevocably
consents to the jurisdiction of the aforesaid courts in any such suit, action or
proceeding. Each of the Guarantor, the Company and the Investor (for itself and,
if applicable, on behalf of each Account) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

9



--------------------------------------------------------------------------------

  16. Venue. Each of the Guarantor, the Company and the Investor (for itself
and, if applicable, on behalf of each Account) irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Exchange/Subscription
Agreement in any court referred to in Section 15. Each of the Guarantor, the
Company and the Investor (for itself and, if applicable, on behalf of each
Account) irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

  17. Service of Process. Each of the Guarantor, the Company and the Investor
(for itself and, if applicable, on behalf of each Account) irrevocably consents
to service of process in the manner provided for notices in Section 18. Nothing
in this Exchange/Subscription Agreement will affect the right of any party to
this Exchange/Subscription Agreement to serve process in any other manner
permitted by law.

 

  18. Agent for Service of Process. The Guarantor hereby irrevocably appoints
and designates James Lightman (the “Agent for Service of Process”), having an
address at 1023 Cherry Road, Memphis, Tennessee 38117 as its true and lawful
attorney-in-fact and duly authorized agent for the limited purpose of accepting
service of legal process and the Guarantor agrees that service of process upon
such party shall constitute personal service of such process on such person. The
Guarantor shall maintain the designation and appointment of the Agent for
Service of Process at such address until all obligations under this
Exchange/Subscription Agreement shall have been completed in total. If the Agent
for Service of Process shall cease to so act, the Guarantor shall immediately
designate and shall promptly deliver to the Investor and the Placement Agent
evidence in writing of acceptance by another agent for service of process of
such appointment, which such other agent for service of process shall have an
address for receipt of service of process in the State of New York and the
provisions above shall equally apply to such other agent for service of process.

 

  19. Section and Other Headings. The section and other headings contained in
this Exchange/Subscription Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Exchange/Subscription
Agreement.

 

  20. Counterparts. This Exchange/Subscription Agreement may be executed by one
or more of the parties hereto in any number of separate counterparts (including
by facsimile or other electronic means, including telecopy, email or otherwise),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Exchange/Subscription Agreement by facsimile or other transmission (e.g., “pdf”
or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

  21. Notices. All notices and other communications to the Guarantor or the
Company provided for herein shall be in writing and shall be deemed to have been
duly given if delivered personally or sent by registered or certified mail,
return receipt requested, postage prepaid to the following addresses, or, in the
case of the Investor or any Account, the address provided in Exhibit C (or such
other address as either party shall have specified by notice in writing to the
other):

 

10



--------------------------------------------------------------------------------

If to the Company:   

Wright Medical Inc.

1023 Cherry Road

Memphis

Tennessee 38117

Attn: James Lightman

E-mail: jim.lightman@wright.com

If to the Guarantor:   

Wright Medical Group N.V.

Prins Bernhardplein 200

1097 JB Amsterdam, The Netherlands

Attn: James Lightman

E-mail: jim.lightman@wright.com

In each case, with a copy to

(which shall not constitute notice):

  

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, California 94111

Attn: Thomas Holden

E-mail: Thomas.holden@ropesgray.com

 

  22. Binding Effect. The provisions of this Exchange/Subscription Agreement
shall be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

 

  23. Notification of Changes. The Investor (for itself and, if applicable, on
behalf of each Account) hereby covenants and agrees to notify the Guarantor and
the Company upon the occurrence of any event prior to the Closing that would
cause any representation, warranty, or covenant of the Investor contained in
this Exchange/Subscription Agreement to be false or incorrect in any material
respect.

 

  24. Reliance by Placement Agent. The Placement Agent may rely on each
representation and warranty of the Guarantor, the Company and the Investor (for
itself and on behalf of each Account) made herein or pursuant to the terms
hereof (including, without limitation, in any officer’s certificate delivered
pursuant to the terms hereof) with the same force and effect as if such
representation or warranty were made directly to the Placement Agent. The
Placement Agent shall be a third party beneficiary to this Exchange/Subscription
Agreement to the extent provided in this Section 24.

 

11



--------------------------------------------------------------------------------

  25. Severability. If any term or provision (in whole or in part) of this
Exchange/Subscription Agreement is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Exchange/Subscription Agreement or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor (for itself and, if applicable, on behalf of
each Exchanging Holder) has executed this Exchange/Subscription Agreement as of
the date first written above.

 

The Investor

By  

 

  Name:   Title:   Legal Name:

[Signature Page to Exchange/Subscription Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

 

WRIGHT MEDICAL GROUP, INC.

as the Company

By

 

 

 

Name:

 

Title:

WRIGHT MEDICAL GROUP N.V.

as the Guarantor

By

 

 

 

Name:

 

Title:

[Signature Page to Exchange/Subscription Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO THE EXCHANGE/SUBSCRIPTION AGREEMENT

The Exchange Ratio:                     

 

Name of

Exchanging Holder

  

Aggregate Principal

Amount of

Exchanged Old Notes

  

CUSIP –

Exchanged Old

Notes

  

Aggregate
Principal
Amount of
Exchanged New
Notes

  

CUSIP –
Exchanged New
Notes

            98235T AF4



--------------------------------------------------------------------------------

EXHIBIT B TO THE EXCHANGE/SUBSCRIPTION AGREEMENT

NOTICE OF EXCHANGE/SUBSCRIPTION PROCEDURES

Attached are Exchange/Subscription Procedures for the settlement of the Wright
Medical Group, Inc. (the “Company”) exchange and/or subscription of its 1.625 %
Cash Exchangeable Senior Notes due 2023 (the “New Notes”) pursuant to the
Exchange/Subscription Agreement, dated as of June 20, 2018, between you and the
Company which is expected to occur on or about June 28, 2018. To ensure timely
settlement, please follow the instructions for exchanging your Wright Medical
Group, Inc.’s 2.00% Cash Convertible Senior Notes due 2020 (the “Old Notes”) (if
applicable) and/or subscribing for New Notes (if applicable) as set forth on the
following page.

These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of the New
Notes.

If you have any questions, please contact [    ].

Thank you.



--------------------------------------------------------------------------------

OPTION A – EXCHANGING OLD NOTES FOR NEW NOTES ONLY

Delivery of Old Notes

You must direct the eligible DTC participant through which you hold a beneficial
interest in the Old Notes to post on June 28, 2018, no later than 9:00 a.m., New
York City time, one-sided withdrawal instructions through DTC via DWAC for
transfer to The Bank of New York Mellon Trust Company, N.A. (DTC Participant
No. 901), the aggregate principal amount1 of Exchanged Old Notes (CUSIP/ISIN #
98235T AE7 / US98235TAE73) set forth in column 2 of Exhibit A of the
Exchange/Subscription Agreement.

It is important that this instruction be submitted and the DWAC posted on
June 28, 2018, no later than 9:00 a.m., New York City time.

To receive New Notes

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the New Notes to post and accept on June 28, 2018, no
later than 9:00 a.m., New York City time, a one-sided deposit instruction
through DTC via DWAC from The Bank of New York Mellon Trust Company, N.A. for
the aggregate principal amount2 of Exchanged New Notes (CUSIP/ISIN # 98235T AF4
/ US98235TAF49) set forth in column 4 of Exhibit A of the Exchange/Subscription
Agreement.

It is important that this instruction be submitted and the DWAC posted on
June 28, 2018, no later than 9:00 a.m., New York City time.

You must complete BOTH steps described above in order to complete the exchange
of Old Notes for New Notes.

 

1  Note that the DWAC instruction should specify the principal amount, not the
number, of Exchanged Old Notes.

2  Note that the DWAC instruction should specify the principal amount, not the
number, of New Notes.



--------------------------------------------------------------------------------

OPTION B – PURCHASING NEW NOTES ONLY (WITHOUT AN EXCHANGE OF OLD NOTES)

To receive New Notes

You must BOTH:

 

  1. Direct your eligible DTC participant through which you wish to hold a
beneficial interest in the New Notes to post and accept on June 28, 2018, no
later than 9:00 a.m., New York City time, a one-sided deposit instruction
through DTC via DWAC from The Bank of New York Mellon Trust Company, N.A. for
the aggregate principal amount of New Notes (CUSIP/ISIN # 98235T AF4 /
US98235TAF49) set forth in Exhibit D of the Exchange/Subscription Agreement.

It is important that this instruction be submitted and the DWAC posted on
June 28, 2018, no later than 9:00 a.m., New York City time.

AND

 

  2. No later than 9:00 p.m., New York City time, on Thursday June 28, 2018, you
must pay the Cash Purchase Price3 by wire transfer of immediately available
funds to the following account of the Company:

ABA Routing Number:

Beneficiary Account Name:

SWIFT Code:

Beneficiary Account Number:

 

3  The Cash Purchase Price is the amount of cash that you must wire to the
Company in connection with your purchase of New Notes. The Cash Purchase Price
is set forth in Exhibit D to your Exchange/Subscription Agreement.



--------------------------------------------------------------------------------

OPTION C – EXCHANGING OLD NOTES FOR NEW NOTES AND PURCHASING NEW NOTES

For that portion of New Notes being acquired by means of an exchange for Old
Notes, you must follow the steps outlined in Option A above.

For that portion of New Notes you are acquiring in addition to those acquired
pursuant to Option A above, you must follow the steps outlined in Option B
above.

 

SETTLEMENT

On June 28, 2018, after the Company receives your Old Notes (if applicable)
and/or your Cash Purchase Price (if applicable) and your delivery instructions
as set forth above, and subject to the satisfaction of the conditions to closing
as set forth in your Exchange/Subscription Agreement, the Company will deliver
your New Notes in accordance with the delivery instructions set forth above.



--------------------------------------------------------------------------------

EXHIBIT C TO THE EXCHANGE/SUBSCRIPTION AGREEMENT

Holder Settlement Details

These settlement instructions are to be delivered to the Company for each
Exchanging Holder no later than one (1) business day after the date of the
Exchange/Subscription Agreement.

 

Name of Investor:                                       
                                                        

 

Investor Address:

 

 

 

 

 

 

  Telephone:                                    
                                                                           Email
Address:                                       
                                                                Country of
Residence:                                       
                                                  Taxpayer Identification
Number:                                                                    

Exchanged Old Notes

 

DTC Participant Number:                                                       
                                         
                                         
                                                                        

 

DTC Participant Name:                                        
                                         
                                         
                                         
                                                  

 

DTC Participant Phone Number:                                        
                                         
                                         
                                                                         

 

DTC Participant Contact Email:           
                                         
                                         
                                         
                                                               

 

FFC Account #:                                                         
                                         
                                         
                                         
                                                

 

Account # at Bank/Broker:                                                      
                                         
                                         
                                                                       

 

For Delivery of Exchanged New Notes (if different from Exchanged Old Notes)
and/or New Notes

 

DTC Participant Number:                                                       
                                         
                                         
                                                                        

 

DTC Participant Name:                                        
                                         
                                         
                                         
                                                  

 

DTC Participant Phone Number:                                        
                                         
                                         
                                                                         

 

DTC Participant Contact Email:           
                                         
                                         
                                         
                                                               

 

FFC Account #:                                                         
                                         
                                         
                                         
                                                

 

Account # at Bank/Broker:                                                      
                                         
                                         
                                                                       



--------------------------------------------------------------------------------

EXHIBIT D TO THE EXCHANGE/SUBSCRIPTION AGREEMENT

Participating Accounts, Allocation of Aggregate Principal Amount of New Notes
and Cash Purchase Price:

 

Name of

Subscribing Holder

  

Aggregate Principal

Amount of New Notes

  

CUSIP – New Notes

  

Purchase
Price

      98235T AF4   

Total (the “Cash Purchase Price”):

  